      Case: 1:19-cv-00081-DAR Doc #: 49 Filed: 02/21/19 1 of 1. PageID #: 378




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

                   MINUTES OF PROCEEDINGS AND ORDER--CIVIL

                                                    DATE: February 21, 2019
James E. Shelton, et al.,

                       Plaintiffs,                  CASE NO. 1:19CV0081

                       v.                           COURT REPORTER: N/A

Direct Energy, L.P., et al.,                        Magistrate Judge David A. Ruiz
                       Defendants.

Attorney for Plaintiff: Jonathan P. Misny           Attorneys for Defendant Direct Energy,
                                                    L.P.: William B.Thomas, Ashley L. Oliker

Plaintiff James E. Shelton                          Attorney for Defendant KAA Energy, Inc.:
                                                    Gregory G. Guice.

PROCEEDINGS: The court held an in-person case management conference on February 21,
2019. The parties agreed to initially focus discovery on the issue of whether plaintiff Shelton
provided prior express consent. The court set a discovery deadline of 90 days for discovery
related to this issue, that is, on or before May 22, 2019.
The parties shall provide a joint proposal of revised case management dates to the court within
45 days, that is, on or before April 8, 2019.
The court set a telephone status conference for Thursday, May 16, 2019, at 10:00 a.m. Eastern
time. Only counsel are required to participate in the May 16 call. The court will provide
conferencing instructions at a later date.
The parties have provided a proposed protocol for electronic discovery, and a proposed
protective order, which the court will review for adoption.

IT IS SO ORDERED.


Total Time: 40 minutes                              s/ David A. Ruiz
                                                    David A. Ruiz
                                                    United States Magistrate Judge
